Title: From Thomas Jefferson to Ebenezer Stevens, 8 March 1806
From: Jefferson, Thomas
To: Stevens, Ebenezer


                        
                            Sir
                            
                            Washington Mar. 8. 06
                        
                        I have understood you have on hand some Marsalla wine consigned to you from Sicily, & to be disposed of. if
                            that be the case I will ask the favor of you to send me two quarter casks of it, in separate casks, to be shipped &
                            addressed to Messrs. Gibson & Jefferson, merchts. at Richmond; and to inform me at the same time of the cost,
                            which I will remit to you. Accept my salutations & assurances of respect
                        
                            Th: Jefferson
                            
                        
                    